DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment, filed on September 3 of 2021, has been entered.  Claims 1-3, 7, 8 and 10-19 have been amended.  No claim has been cancelled.  Claim 20 has been added.  Claims 1-20 are still pending in this application, with claims 1, 7 and 20 being independent.

Applicant’s amendment to the specification have overcome the objections to the specification as detailed in sections 3-5 of the previous Office Action (mailed July 8, 2021).  Therefore, the cited rejections have been withdrawn.

Applicant’s amendment to the claims have overcome the objections detailed in section 7 of the previous Office Action (mailed July 8, 2021).  Therefore, the cited rejections have been withdrawn.

The replacement drawing sheets were received on September 3, 2021.  These drawings are acceptable.

Election/Restrictions
Applicant’s election without traverse of Invention I (as defined by claims 1-6) in the reply filed on September 3 of 2021 is acknowledged.

Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on September 3, 2021.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Horn (U.S. Pat. 1,909,404), Collins et al. (U.S. Pat. 3,567,843), Baggio et al. (U.S. Pat. (5,088,015), Graber et al. (U.S. Pat. 5,848,836), Huang (U.S. Pat. App. Pub. 2005/0254246), Olsson et al. (U.S. Pat. 7,044,623), MacDonald et al. (U.S. Pat. App. Pub. 2007/0137544), Savage (U.S. Pat. 7,396,139), Amor et al. (U.S. Pat. 7,722,216), Corbille et al. (U.S. Pat. 8,472,775), Zhang et al. (U.S. Pat. 9,709,248), Ott et al. (U.S. Pat. 10,317,063), and Xiang et al. (U.S. Pat. 10,422,492) disclose housings having at least two housing parts in communication through at least one hole, and means for sealing the hole to prevent fluids from leaking through the hole. Some further disclose at least one light sources provided within the housing, with the wires powering the light source passing through the at least one hole, the light source configured to project light through at least one of the surfaces of the housing.

Allowable Subject Matter
Claims 1-6 are allowed. 

This application is in condition for allowance except for the presence of claims 7-20 directed to inventions non-elected without traverse.  Accordingly, claims 7-20 have been cancelled.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches a housing structure including a top case having a hollow member on a top surface of the top case, a first projecting member inside of the hollow member and defining a first container spaced between the first projecting member and the hollow member; a first elastic ring disposed on an inner side of the first projecting member; a first latch member inserted into first projecting member and pressing the top of the first elastic ring, the first latch member having a first penetrating hole in communication with a hole of the first elastic ring; a bottom case disposed below the top case, and defining a second container between the top case and the bottom case and communicating with the first projecting member; a second projecting member disposed on a top surface of the bottom case and located inside the second container; a second elastic ring inserted into the second projective member; a second latch member inserted into the second projecting member and pressing the top of the second elastic ring, the second latch member including a second penetrating hole in communication with the second container and a hole of the second elastic ring.
While the use and advantages of housing structures, specifically those with upper and lower portions and elastic sealing means, are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the claimed arrangement of projecting members, latching members, and elastic rings, in combination with the recited structural limitations of the claimed top and lower case.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner